Citation Nr: 0319366	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-10 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001, rating decision of 
the Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board notes that the Notice of 
Disagreement (NOD) submitted in May 2002 specifically refers 
to an April 15, 2002 rating decision that decided that new 
and material evidence had not been submitted to reopen the 
claim for service connection for hearing loss.  The May 2002 
NOD was received within one year of the notification of the 
October 2001 rating decision, which had originally denied 
service connection for hearing loss.  The Board will, 
therefore, consider this appeal as being from the October 
2001 rating decision, rather than from the April 2002 rating 
decision, and has changed the issue on appeal accordingly.


REMAND

The veteran and his representative contend, in essence, that 
the veteran has hearing loss due to acoustic trauma in 
service.  The veteran asserts that his service in World War 
II as a machine gunner eventually resulted in hearing loss.  

The veteran also asserted that he received all of his 
treatment for his hearing loss from the VA Medical Center 
Mountain Home, Tennessee.  He indicated in his claim for 
hearing loss that he was treated for hearing loss from 1945 
to the present.  A review of the record shows medical 
evidence from VA Medical Center Mountain Home only dated from 
2000.  The RO should attempt to obtain all of the VA medical 
evidence since 1945 and associate those records with the 
claims folder.  

Additionally, it is important to note that the veteran's 
service discharge examination showed the veteran's hearing to 
be 15/15 in both ears.  However, if the veteran claims 
acoustic trauma as a machine gunner in service, and has 
received treatment for hearing loss at the VA Mountain Home 
since 1945, a VA medical opinion is important in this regard.  

Accordingly, the case is remanded for the following:

1.  Any VA inpatient or outpatient 
treatment records related to the 
treatment of the veteran's hearing loss 
since 1945 to the present should be 
obtained and associated with the claims 
folder. 

3.  The veteran should undergo a VA 
audiology examination.  All indicated 
testing should be performed.  The 
examiner should be asked to opine whether 
it is at least as likely as not that the 
veteran's current hearing loss is the 
result of acoustic trauma as a machine 
gunner during his active duty service.  A 
rationale with supporting evidence should 
be given for any opinion proffered.  The 
examiner should review the claims folder.  

3.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his accredited 
representative should be given the 
opportunity to respond to the SSOC.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is accord the veteran due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




